Citation Nr: 0525897	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  00-24 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound, muscle group III, left shoulder, with retained 
foreign bodies, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound, muscle group IV, left shoulder, with retained 
foreign bodies, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and a friend


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1972.

In April 2000, the RO denied a rating in excess of 30 percent 
for PTSD and a rating in excess of 10 percent for residuals 
of a gunshot wound to the left shoulder with retained foreign 
bodies.  The veteran appealed the RO's decision to the Board 
of Veterans' Appeals (Board).

In September 2000, while the veteran's appeal was pending, 
the RO increased the rating for PTSD to 50 percent, effective 
from the date of his claim for increase.  The RO also 
increased the evaluation for the residuals of the gunshot 
wound to his left shoulder.  More specifically, the RO 
assigned a 20 percent rating for injury to muscle group III 
and an additional, separate 10 percent rating for injury to 
muscle group IV; both effective from the date of the claim 
for increase.  As the veteran and his representative have 
since asserted entitlement to still higher evaluations for 
these disabilities, the issues on appeal have been 
characterized as set forth above, on the title page.  See 
also AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The veteran's appeal of these issues was first certified to 
the Board in June 2002.  In October 2002, the Board ordered 
internal development of his claims.  Additional evidence was 
received; however, in May 2003 the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that had permitted the Board to obtain and review new 
evidence without obtaining a waiver from the appellant.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, in August 2003, the 
Board remanded the veteran's claims to the agency of original 
jurisdiction (AOJ).  The AOJ took further action on the 
claims-continuing the prior evaluations-and the case was 
returned to the Board in July 2005.

In December 2001, the RO, among other things, granted service 
connection for a tender and painful scar on the anterior 
region of the left shoulder and assigned a 10 percent 
evaluation therefor.  The RO also denied service connection 
for arthritis of the left shoulder, left arm, and left hand.  
The veteran was notified of the RO's decision as to those 
issues, and of his appellate rights, but he did not appeal.  
Accordingly, the issues decided in the December 2001 decision 
are not presently before the Board.

In June 2005 statements, the veteran and his representative 
raised issues pertaining to the veteran's entitlement to 
service connection for diabetic peripheral neuropathy and to 
a total disability rating based on individual unemployability 
due to service-connected disability.  These issues have not 
been developed for appeal, and are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms such as 
depression, impaired impulse control, difficulty in adapting 
to stressful circumstances, daily episodes of panic, 
occasional suicidal ideation, and an impaired ability to 
establish and maintain effective relationships; he does not 
exhibit anything approximating obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, impaired judgment, spatial 
disorientation, or neglect of personal appearance and 
hygiene, and he has been assigned global assessment of 
functioning (GAF) scores in the range of 55.

2.  During service, the veteran sustained a through and 
through gunshot wound to muscle groups III and IV, left 
shoulder, with retained foreign bodies; he suffered a 
fracture and/or possible penetration of the humerus, was 
hospitalized for approximately one month for treatment, 
underwent debridement, was treated for an infection post-
operatively, and has since complained of symptoms such as 
pain and easy fatigability.

3.  The veteran's infection in service was not "prolonged"; 
he did not have sloughing of soft parts as a result of his 
gunshot wound.

4.  The veteran's left shoulder disability is not manifested 
by intermuscular binding or scarring; ragged, depressed and 
adherent scars indicative of wide damage to muscle groups; or 
scars adhering to bone.

5.  The veteran does not currently have any objectively 
confirmed atrophy or fatigue in the left shoulder joint; nor 
is he objectively shown to have impairment of coordination or 
uncertainty of movement in the shoulder.

6.  The veteran's left shoulder disability is not shown to be 
objectively manifested by loss of deep fascia; loss of muscle 
substance; soft, flabby muscles in the wound area; abnormal 
swelling or hardening of muscles in contraction; adaptive 
contraction of an opposing group of muscles; atrophy of 
muscle groups not in the track of the missile; or induration 
of muscles that were pierced by the projectile.

7.  Although there is evidence that the veteran's humerus was 
fractured, none of the available evidence describes the 
fracture as comminuted; the veteran's shoulder is not 
ankylosed, his clavicle and scapula are not impaired, and he 
does not suffer from recurrent dislocation of the 
scapulohumeral joint, fibrous union of the joint, nonunion or 
loss of the head of the humerus resulting in flail shoulder 
or false flail joint, malunion of the humerus with 
"moderate" deformity, or limitation of abduction to less 
than the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for the assignment of a rating in excess of 
20 percent for residuals of a gunshot wound, muscle group 
III, left shoulder, with retained foreign bodies, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 
4.56, 4.59, 4.71a (Diagnostic Codes 5019, 5021, 5200, 5201, 
5202, 5203), 4.73 (Diagnostic Code 5303) (2004).

3.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of a gunshot wound, muscle group IV, 
left shoulder, with retained foreign bodies, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.56, 
4.59, 4.71a (Diagnostic Codes 5019, 5021, 5200, 5201, 5202, 
5203), 4.73 (Diagnostic Code 5304) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher 
evaluations for PTSD and residuals of the gunshot wound to 
his left shoulder.  He maintains, in essence, that the 
currently assigned evaluations do not adequately reflect the 
severity of his impairments.

I.  Preliminary Considerations

As an initial matter, the Board notes that the AOJ last 
issued the veteran a supplemental statement of the case 
(SSOC) relative to the claims here at issue in May 2005.  
Thereafter, additional medical evidence was added to the 
claims file; specifically, an April 2005 statement from Bobby 
Aaron Thompson, M.D.  The Board has reviewed this evidence 
and finds that it is not pertinent to the claims currently at 
issue inasmuch as it does not contain any meaningful 
information that corresponds to the applicable rating 
criteria.  Accordingly, there is no need to return the 
veteran's claims to the RO for preparation of another SSOC.  
See 38 C.F.R. § 19.31 (2004).

II.  The Merits of the Veteran's Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

A.  PTSD

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  A 
50 percent rating is warranted if the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 
(indicating that the Secretary's use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular evaluation in excess of 50 
percent for the veteran's PTSD.  The evidence shows that the 
veteran's complaints since 1998 have included sleep 
impairment; nightmares; decreased energy; intrusive thoughts; 
occasional flashbacks; hyperstartle response; nervousness; 
anxiety; irritability; frustration; mood swings; difficulty 
handling stress; impaired impulse control (without episodes 
of violence); daily panic attacks; severe periods of 
depression; occasional crying spells; short-term memory 
problems; impaired concentration; difficulty with decision 
making; problems maintaining good relationships with his 
spouse, grandchildren, acquaintances, and (when he was still 
working) coworkers; occasional suicidal ideation; avoidance 
of crowds; avoidance of noise; and avoidance of stimuli that 
evoke intrusive thoughts about Vietnam.  In addition, the 
medical evidence shows that his disability has been 
objectively manifested by depressed mood; restricted range of 
affect; preoccupation with stress at work; fairly significant 
problems with attention and concentration; and a moderate 
deficit in fund of information (due to avoidance of news).

The objective evidence also shows, however, that the veteran 
has been alert, calm, pleasant, friendly, and oriented on 
examination; that he dresses appropriately, with good 
hygiene; that he initiates conversation well and has good 
modulation and eye contact; that he is occasionally described 
as being in good spirits; that he answers questions 
appropriately; that his thoughts are logical, well connected, 
and well organized, with good content and process and no 
delusional content or report of hallucinations; that his 
speech is articulate, goal directed, and logical, and is 
delivered in a moderate tone and pace; that his judgment and 
insight are good; that his recent memory appears grossly 
intact; that his remote memory is good; and that there is no 
evidence of tangentiality, loosening of associations, or 
flight of ideas.  Further, although his social and 
occupational impairment has at times been described as 
"moderate to severe", and the record shows that he was 
given reduced responsibilities at work due to his inability 
to handle stress, the care providers who examined him during 
the relevant time frame gave him a GAF score no lower than 55 
- except for one score of 45 in April 2000 with no 
description of the symptoms upon which that score was 
assigned.  A score of 55 is generally indicative of only 
"moderate" symptoms or "moderate" difficulty in social, 
occupational, or school functioning.  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).

The Board acknowledges that that the veteran has exhibited 
symptoms equivalent to some of those which would warrant a 
higher evaluation under the applicable criteria, including 
depression, impaired impulse control, difficulty in adapting 
to stressful circumstances, daily episodes of panic, 
occasional suicidal ideation, and an impaired ability to 
establish and maintain effective relationships.  
Nevertheless, most of his psychiatric symptoms are rather 
moderate.  He does not exhibit, for example, anything 
approximating obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; impaired judgment; spatial disorientation; 
or neglect of personal appearance and hygiene.  Further, as 
noted above, all but one of the recent GAF scores have been 
55 or higher.  Under the circumstances-given the totality of 
the evidence-it is the Board's conclusion that the veteran's 
disability picture more nearly approximates the criteria 
required for the current 50 percent rating, and that the 
weight of the evidence is against the assignment of a higher 
schedular evaluation.
 
B.   Gunshot Wound

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2004).
 
Disability arising from injury to the deltoid muscle (part of 
muscle group III) is evaluated in accordance with 38 C.F.R. 
§ 4.73, Diagnostic Code 5303 (2004).  Evaluations of 0, 20, 
20, and 30 percent, respectively, are assigned for slight, 
moderate, moderately severe, and severe disability of the 
non-dominant extremity.

Disability arising from injury to the infraspinatus, teres 
minor, and subscapularis muscles (part of muscle group IV) is 
evaluated in accordance with 38 C.F.R. § 4.73, Diagnostic 
Code 5304 (2004).  Evaluations of 0, 10, 20, and 20 percent, 
respectively, are assigned for slight, moderate, moderately 
severe, and severe disability of the non-dominant extremity.

VA regulation provides that "slight" muscle disability 
contemplates a simple wound of the muscle without debridement 
or infection; a service department record of a superficial 
wound with brief treatment and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability.  Objectively, there is a minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1).

"Moderate" muscle disability contemplates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Id. 4.56(d)(2).  Under the law, a through 
and through injury with muscle damage must be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  Id. 4.56(b).

"Moderately severe" muscle disability contemplates a 
through and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more  muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  Id. 4.56(d)(3).

"Severe" muscle disability contemplates a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound; a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
there are ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements indicate severe impairment of 
function when compared with the uninjured side.  If present, 
the following are also signs of "severe" muscle disability:

	(a)  X-ray evidence of minute, multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

	(b)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an 
area where bone is normally protected by 
muscle.

	(c) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.

	(d)  Visible or measurable atrophy.

	(e)  Adaptive contraction of an opposing 
group of muscles.

	(f)  Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.
	
	(g)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

Id.  4.56(d)(4).  The law provides that an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  Id. 4.56(a).

Disabilities of the shoulder due to gunshot wound, including 
myositis and bursitis, can also be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5019, 5021, and 5200-5203 (2004).  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5021 
(indicating that myositis and bursitis are rated on the basis 
of limitation of motion of affected parts.)  Under Diagnostic 
Code 5200, ratings of up to 40 percent may be assigned for 
ankylosis of the minor (i.e., non-dominant) extremity.  Under 
Diagnostic Code 5201, a 20 percent rating may be assigned if 
motion of the minor arm is limited to the shoulder level or 
to a point midway between the side and shoulder level, and a 
30 percent rating may be assigned if motion is limited to 
25 degrees from the side.  Under Diagnostic Code 5202, a 20 
percent rating may be assigned if there is malunion of the 
humerus of the minor arm, with either moderate or marked 
deformity, or if there is recurrent dislocation of the 
humerus at the scapulohumeral joint with infrequent episodes 
and guarding of movement at the shoulder level.  Diagnostic 
Code 5202 also provides for the assignment of a 40 percent 
rating for fibrous union of the humerus of the minor arm; a 
50 percent rating for nonunion (false flail joint) of the 
humerus of the minor arm; and a 70 percent rating for loss of 
the head of the humerus (flail shoulder) of the minor arm.  
Finally, ratings of up to 20 percent may be assigned for 
impairment of the clavicle or scapula of the minor arm under 
Diagnostic Code 5203.

In this regard, the Board notes that VA regulations define 
disability of the musculoskeletal system primarily as "the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance."  38 C.F.R. § 4.40 (2004).  To that end, 
section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

Further, with regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2004).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.
	
	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2004) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability"); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) 
(determinations regarding functional loss "should, if 
feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups").

In the present case, the veteran's service medical records 
show that he was shot in the left shoulder in July 1969.  The 
bullet entered the posterior shoulder, passed just lateral to 
the glenohumeral joint, caused a small open fracture of the 
proximal left humerus, and exited through the anterior 
shoulder with no artery or nerve involvement.  The wound was 
debrided, it became infected postoperatively, and the 
infection was treated.  He was in the hospital for 
approximately one month.  At the end of hospitalization, it 
was noted that he had a full range of motion without 
discomfort.  He was discharged to duty with a profile.  The 
wound became slightly infected after his release from the 
hospital, and it was treated.  In November 1969, he 
complained of pain and it was noted that he had biceps 
tendonitis (short head) secondary to his wound.

In October 1979, the veteran filed a claim for service 
connection for the gunshot wound to his left shoulder.  He 
noted that it had not caused him any discomfort until 
recently.  On VA examination in November 1979, he complained 
of stiffness and pain.  He was noted to have some tenderness 
over the acromial process, but had a full active and passive 
range of motion without pain.  X-rays revealed a defect in 
the cortical humeral neck region with a few metallic foreign 
bodies and a hole apparently running through the head of the 
humerus.  Motor strength was 5/5, and he had a full active 
and passive range of motion without pain.  The diagnostic 
impression was that he had a gunshot wound to the left 
shoulder with symptoms of myositis.

Thereafter, the veteran presented for VA treatment of his 
left shoulder on several occasions, complaining of pain.  X-
rays in October 1984 were interpreted to reveal a bullet 
defect at the inferomedial aspect of the left humeral head 
without evidence of involvement of the glenohumeral joint.  
X-rays in April 1990 were interpreted to reveal a probable 
old bullet injury to the head of the left humerus with some 
very minute fragments of metal in the head that were two to 
three millimeters in size.  On VA examination at that time, 
it was noted that there was some muscle atrophy in the left 
shoulder, and that the shoulder was obviously weaker than the 
right.  It was noted, however, that the veteran was right 
handed, and "so it would be expected to be some difference 
in that."  He had a normal, full range of motion, both 
active and passive, with "excellent" function.

When the veteran was examined for VA purposes in November 
1999, in connection with his current claim for increase, he 
complained of pain in his left shoulder while lifting at 
work, easy fatigability, and stiffness.  On clinical 
evaluation, he had no pain to palpation over his clavicle or 
acromioclavicular joint.  His scars were well healed.  He had 
passive forward flexion to 130 degrees, with active flexion 
to 150 degrees; passive abduction to 90 degrees, with active 
abduction to 100 degrees; passive and active external 
rotation of 45 degrees; and internal rotation to the L1 
level.  He had a weakness with increased pain on resisted 
supraspinatus abduction and external rotation with no give 
way strength.  It was noted that he had a positive 
impingement sign and a negative drop arm sign.  He had no 
weakness on subscapular liftoff, but it did increase his 
pain.  No instability was noted, and he had good strength in 
the deltoid and biceps, with motor groups 5/5.  X-rays 
revealed, in pertinent part, a small metallic bullet fragment 
in the lesser tuberosity region of his left shoulder.  The 
final diagnostic assessment included impingement syndrome and 
rotator cuff tendonitis.

During a hearing held at the RO in June 2000, the veteran 
reported that he had constant aching the left shoulder and 
trouble picking things up.  On VA examination in July 2000, 
he complained of pain localized in the anterior portion of 
his shoulder, beginning around 9 degrees of abduction or 
flexion.  On clinical evaluation, his scars were noted to be 
well healed.  He was non-tender over his acromioclavicular 
joint, acromion, spine, and scapula.  He had passive flexion 
to 120 degrees, with active flexion to 90 degrees; passive 
abduction to 120 degrees, with active abduction to 90 
degrees; passive and active external rotation to 30 degrees; 
and passive and active internal rotation to 45 degrees.  It 
was noted that he had 4/5 weakness in shoulder flexion, 
abduction, and internal and external rotation.  There was a 
negative impingement sign.  He was noted to be "possibly" 
tender over the origins of his biceps tendon.  He showed no 
signs of any kind of atrophy or asymmetry in the anterior, 
posterior, or lateral deltoid muscle groups, trapezius, 
biceps, or triceps.  X-rays revealed residual metallic 
fragments within the head of the humerus with no surrounding 
lytic lesions and what appeared to be a round defect in the 
bone.  In terms of the track of the missile, the examiner 
indicated that the bullet appeared to have gone through the 
posterior aspect of the veteran's deltoid, no doubt went 
through the external rotators of his rotator cuff, his 
infraspinatus and teres minor, possibly through the bone, and 
then out anteriorly through the subscapularis and possibly 
irritating the origin of his biceps tendon.  The examiner 
noted that the veteran showed a decreased range of motion in 
his left shoulder and subjective pain, but stated that he was 
not convinced of the consistency of the veteran's effort in 
terms of fully assessing his strength and complaints of 
fatigue.  In this regard, the examiner opined that the lack 
of any atrophy of the veteran's muscle groups indicated that 
his effort on the examination was not consistent with his 
activity.  It was noted, however, that the veteran might have 
a residual adhesive capsulitis from his injury.

When the veteran was examined for VA purposes in September 
2001, he complained of stiffness and constant pain in his 
left upper extremity, worse with activity.  On clinical 
evaluation, his scars were noted to be well healed.  There 
was no obvious deformity or visible atrophy of any of the 
musculature of the shoulder.  He was tender over his 
acromioclavicular joint and subacromial space, but was non-
tender over his clavicle and the spine of his scapula.  He 
had forward flexion of the left shoulder to 180 degrees; 
abduction to 155 degrees; internal rotation to T11; abduction 
with internal rotation near 90 degrees; and abduction with 
external rotation to 90 degrees.  He had some increase of 
symptoms with palpation towards the biceps tendon.  X-rays 
revealed evidence of a previous gunshot wound with residual 
metallic foreign bodies near the head of the humerus with 
mild cortical residual changes about the humeral head and two 
small round lytic defects in the bone with surrounding 
sclerosis.

On VA examination in March 2005, the veteran complained of 
pain in his left shoulder, more severe over about the last 10 
years, with lack of endurance and strength.  He reported that 
he had difficulty lifting heavy objects at work and with 
repetitive motion.  On clinical evaluation, he had forward 
flexion to 100 degrees, abduction of 100 degrees, and 
internal rotation and adduction to about T7, with some pain 
and stiffness at all end points.  His passive range of motion 
was only about 5 degrees better in all planes.  There was no 
specific change with repeated motion testing.  There was no 
significant muscle atrophy as far as his deltoids and 
supraspinatus were concerned.  There was a small concavity in 
the area of his traumatic wound anteriorly, but it did not 
appear that there was any atrophy in that region.  There was 
no instability.  He was moderately tender to palpation over 
his acromioclavicular joint.  He had internal rotation of the 
shoulder to about 75 degrees, and external rotation to about 
65 degrees.  Neurovascular exam was normal.  X-rays revealed 
a fairly normal alignment at the glenohumeral joint; no 
significant arthrosis of the acromioclavicular joint; some 
metallic foreign bodies anterior to the axillary recess; and 
a small lithic area around the lesser tuberosity that may 
have been an artifact of the projection but did not appear to 
be any active infection.  The diagnostic assessment was that 
the veteran had post-traumatic stiffness of the left 
shoulder, with possible overlying bursitis or tendonitis.  It 
was noted that the veteran had good strength on rotation of 
the shoulder, but that it was painful to testing.  The 
examiner opined that, based on the examination and repetitive 
testing, the veteran's disability was "moderate" in 
severity.  The examiner noted that that there was pain with 
range of motion testing, and that it was conceivable that 
pain could further limit function and motion, particularly 
after using the extremity all day.  The examiner stated, 
however, that it was not feasible to attempt to express that 
sort of impairment in terms of additional limitation of 
motion because it could not be determined with any degree of 
medical certainty.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the assignment of 
higher schedular evaluations for the veteran's disabilities 
of muscle groups III and IV under Diagnostic Codes 5203 and 
5204.  The Board acknowledges that the veteran was 
hospitalized in service for approximately one month for 
treatment of his gunshot wound; that he underwent 
debridement; that he was treated for an infection post-
operatively; that he suffered a fracture and/or possible 
penetration of the humerus; that he has since complained of 
symptoms such as pain and easy fatigability and has stated 
that his condition interferes with lifting at work (when he 
was still working); and that X-rays have revealed the 
presence of retained foreign bodies.

However, the record does not show that the veteran's 
infection in service was "prolonged."  Nor does it show 
that he had sloughing of soft parts; that he has 
intermuscular binding or scarring; that he has ragged, 
depressed and adherent scars indicative of wide damage to 
muscle groups; or that he has scars that are adhering to 
bone.  He does not currently have any objectively confirmed 
atrophy in the shoulder joint, and the examiner who evaluated 
him in July 2000 expressed doubts about his complaints of 
fatigue as well.  In addition, the record is devoid of any 
objective evidence of impairment of coordination or 
uncertainty in movement in the shoulder, and his disability 
is not shown to be objectively manifested by loss of deep 
fascia; loss of muscle substance; soft, flabby muscles in the 
wound area; abnormal swelling or hardening of muscles in 
contraction; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; or induration of muscles that were pierced by the 
projectile.  Moreover, with respect to the humerus, although 
there is evidence that the bone was fractured, none of the 
available evidence describes the fracture as comminuted.  
See, e.g., Dorland's Illustrated Medical Dictionary 358 (28th 
ed. 1994) (defining "comminuted" as "broken or crushed 
into small pieces . . ..").

In light of the foregoing, it is the Board's conclusion that 
the veteran's overall disability picture-in terms of the 
type of injury, the history and complaints, and the objective 
findings-more nearly approximates the criteria for no more 
than "moderate disability" of muscle groups III and IV.  
The weight of the evidence is therefore against the 
assignment of a higher schedular evaluation under Diagnostic 
Codes 5203 and 5204.

The Board has considered whether a higher schedular rating 
should be assigned for the veteran's left shoulder disability 
under Diagnostic Codes 5019, 5021, and 5200-5203, and has 
concluded that it should not.  First, with respect to 
Diagnostic Code 5200, the Board notes that the evidence 
clearly shows that the veteran's shoulder is capable of 
movement, and is not ankylosed.  Second, with respect to 
Diagnostic Code 5203, the Board notes that there is no 
evidence that his clavicle or scapula is impaired.  With 
regard to the remaining Diagnostic Codes (5201 and 5202), the 
Board notes that although the veteran's left humerus was 
fractured and/or penetrated by a missile when he was injured 
in service, there is no evidence that he suffers from 
recurrent dislocation of the scapulohumeral joint, that he 
has fibrous union of the joint, or that he has nonunion or 
loss of the head of the humerus resulting in flail shoulder 
or false flail joint.  Nor is there evidence of malunion of 
the humerus with "moderate" deformity.  The Board 
acknowledges that there is evidence in the claims file which 
shows that the veteran may sometimes be unable to abduct his 
left arm above the shoulder level (90 degrees).  Ordinarily, 
that sort of limitation of motion in the minor arm would 
warrant a 20 percent evaluation under Diagnostic Code 5201.  
Notably, however, Diagnostic Code 5201 is premised, at least 
in part, on pain; a factor which is already encompassed in 
the current ratings assigned under Diagnostic Codes 5203 and 
5204.  The assignment of another rating under Diagnostic Code 
5201 for the same disabling manifestation is prohibited by 
38 C.F.R. § 4.14, and the currently assigned 10 and 20 
percent evaluations are clearly of greater benefit to the 
veteran than would be a single 20 percent rating under 
Diagnostic Code 5201.  Accordingly, the Board concludes that 
there is no basis for the assignment of a higher schedular 
rating under any of these provisions.

C.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2004).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claims should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with PTSD or his left shoulder in 
recent years, and there is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA satisfied its duty to notify by means 
of April and June 2004 letters from the AOJ to the appellant.  
The letters informed the appellant of what evidence was 
required to substantiate his claims, and of his and VA's 
respective duties for obtaining evidence.  In addition, the 
April 2004 letter specifically asked him to provide the AOJ 
with "any evidence or information you may have pertaining to 
your claim[s]."

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided when the VCAA was enacted.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in failing to provide such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of VCAA notice was harmless error.  Although the 
above-referenced notice letters were provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notices 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded multiple 
examinations in connection with this appeal, his service 
medical records have been obtained-as have records of his VA 
treatment-and he has not identified any other evidence that 
needs to be procured.  No further development action is 
required.


ORDER

A rating in excess of 50 percent for PTSD is denied.

A rating in excess of 20 percent for residuals of a gunshot 
wound, muscle group III, left shoulder, with retained foreign 
bodies, is denied.

A rating in excess of 10 percent for residuals of a gunshot 
wound, muscle group IV, left shoulder, with retained foreign 
bodies, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


